As filed with the U.S. Securities and Exchange Commission on January 31, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MYOKARDIA, INC. (Exact name of registrant as specified in its charter) Delaware 44-5500552 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 Allerton Ave. South San Francisco, California 94080 (Address of Principal Executive Offices) MYOKARDIA, INC. 2 MYOKARDIA, INC. 2 (Full title of the plans) Tassos Gianakakos President and Chief Executive Officer MyoKardia, Inc. 333 Allerton Ave. South San Francisco, California 94080 (Name and address of agent for service) (650) 741-0900 (Telephone number, including area code, of agent for service) Copies to: Mitchell S. Bloom, Esq.
